[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFFS' MOTION FOR REARGUMENT
Judgment holding the Enfield Planning  Zoning Commission's action granting the defendant's application to locate and operate a crematory void on jurisdictional grounds entered on November 21, 2000. The defendants moved for reargument on December 1, 2000. Prior to the hearing on the defendants motion to reargue "provided and in the event that the court should grant Defendant's Motion to Reargue dated December 1, 2000." This motion is dated March 2, 2001.
The court's ruling of November 21, 2000 is a final judgment for purposes of appeal. Section 63-1 of the Practice Book requires that an CT Page 9155 appeal must be filed within twenty days after notice of judgment is given. The plaintiffs' motion for reargument is a motion which would toll the appeal period. As such, it must be filed within the twenty days of the notice of decision. The plaintiffs' motion was not filed within the applicable time period.
The plaintiffs' motion for reargument is denied.
Elizabeth A. Gallagher, Judge.